      Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
LABRYS FUND, L.P.,                 )
                                   )
                    Plaintiff,     )
                                   )                 Civil Action
          v.                       )               No. 19-12477-PBS
                                   )
ANVIA HOLDINGS CORPORATION,        )
                                   )
                    Defendant.     )
___________________________________)


                          MEMORANDUM & ORDER

                            April 27, 2020

Saris, D.J.

                                INTRODUCTION

    This case involves a loan which Plaintiff Labrys Fund

issued to Defendant Anvia Holdings Corporation in exchange for a

secured convertible promissory note (“Note”) with a principal of

$2,000,000. Labrys alleges Anvia failed to make payments on the

Note and, as of December 6, 2019, owes $1,975,000 of the

principal and $95,712.32 in interest. Labrys seeks a total of

$2,070,712.32, plus attorneys’ fees and costs.

    Defendant does not dispute that it failed to make payments

but argues that the Note’s choice of Nevada law is invalid and

public policy demands an application of Massachusetts usury law.



                                    1
      Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 2 of 12



Defendant further contends that the effective interest rate

constitutes an unenforceable penalty.

                              FACTUAL BACKGROUND

I.   Promissory Note and Breach

     The following facts are undisputed except where otherwise

stated.

     On June 4, 2019, Defendant signed a promissory note payable

to Plaintiff for $2,000,000. Section 4.6 states: “This Note

shall be governed by and construed in accordance with the laws

of the State of Nevada without regard to principles of conflicts

of laws.” Dkt. No. 3 at 26.

     The Note provides that Anvia is required to pay 10%

interest on the unpaid principal balance per annum from the

issue date of June 4, 2019 until the principal becomes due. In

addition, any amount of the principal not paid when due accrues

interest of the lesser of “(i) twenty-four percent (24%) per

annum or (ii) the maximum amount allowed by law from the due

date thereof until the same is paid (the “Default Interest”).”

Id. at 1.

     The Note further provides that in the event of default, the

borrower must pay “an amount equal to (i) 150% . . . times the

sum of (w) the then outstanding principal amount of this Note

plus (x) accrued and unpaid interest on the unpaid principal

amount of this Note to the date of payment . . . plus (z)


                                    2
        Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 3 of 12



[certain stock of the borrower]” plus other amounts including

“legal fees and expenses” and an additional $15,000 added to the

outstanding principal if the Note “is not paid at the Maturity

Date.” Id. at 23.

       On July 22, 2019, the parties amended the Note to require

Anvia to submit monthly payments of $350,000. Anvia made a

payment of $25,000 on August 20, 2019 and no further payments.

       Labrys alleges that Anvia breached the Note because it

failed to make monthly payments and because it did not repay the

amount by the extended deadline of December 6, 2019. Labrys also

alleges that Anvia’s failure to meet Security and Exchange

Commission filing deadlines constituted another breach of the

agreement. Anvia admits to missing filing deadlines but adds

that it is now current with its obligations, presumably with the

SEC.

                            STANDARD OF REVIEW

       Rule 12(c) allows a party to move for judgment on the

pleadings “[a]fter the pleadings are closed.” Fed. R. Civ. P.

12(c). “[T]he court must view the facts contained in the

pleadings in the light most favorable to the nonmovant and draw

all reasonable inferences” in favor of the nonmovant. R.G. Fin.

Corp. v. Vergara–Nunez, 446 F.3d 178, 182 (1st Cir. 2006). “[A]

court may enter judgment on the pleadings only if the

uncontested and properly considered facts conclusively establish


                                      3
        Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 4 of 12



the movant’s entitlement to a favorable judgment.” Aponte–Torres

v. Univ. of P.R., 445 F.3d 50, 54 (1st Cir. 2006). Unlike a Rule

12(b)(6) motion, a Rule 12(c) motion “implicates the pleadings

as a whole.” Id. at 55.

                                 DISCUSSION

  I.     Choice of Law

       The threshold question for the Court is whether the Note’s

choice of Nevada law is valid and, if not, whether to apply the

law of Massachusetts or New Jersey.

       A federal court of Massachusetts applies Massachusetts’

choice of law principles to determine the applicable state law.

See Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487, 496

(1941). Massachusetts courts first assess whether the choice of

law will affect the legal result. Auctus Fund, LLC v. Sunstock,

Inc., 405 F. Supp. 3d 218, 226 (D. Mass. 2019). Here, the choice

does affect the result. Nevada law does not allow corporations

to raise a usury defense, while New Jersey law applies a 50%

usury threshold, and Massachusetts law sets a 20% limit, with

limited exceptions. Compare Nev. Rev. Stat. § 99.050 (2019),

with N.J. Rev. Stat. § 2C:21-19 (2010), and Mass. Gen. Laws ch.

271, § 49(a).

       Generally, Massachusetts courts enforce choice-of-law

agreements unless




                                      4
      Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 5 of 12




    (a)   the chosen state has no substantial relationship to
          the parties or the transaction and there is no other
          reasonable basis for the parties' choice, or

    (b)   application of the law of the chosen state would be
          contrary to a fundamental policy of a state which has
          a materially greater interest than the chosen state in
          the determination of the particular issue and [is the
          State whose law would apply] in the absence of an
          effective choice of law by the parties.

The Restatement (Second) of Conflict of Laws § 187(2) (1971);

see, e.g., Oxford Glob. Res., LLC v. Hernandez, 106 N.E.3d 556,

564 (Mass. 2018). The choice of Nevada law fails on both

grounds, as discussed below.

  A. Substantial Relationship or Reasonable Basis

    A choice of law agreement may have a reasonable basis if

the parties chose the law of the state “where one of the parties

is domiciled or has [its] principal place of business”; “where

performance by one of the parties is to take place”; or “the

place of contracting.” Restatement (Second) of Conflict of Laws

§ 187 cmt. f; Auctus Fund, 405 F. Supp. 3d at 222 (holding

clause invalid where “Nevada has nothing to do with the[]

contracts”).   This Court has previously held that avoiding a

state’s usury law is not a reasonable basis for a choice of law

agreement. See id. at 228.

    Plaintiff argues the parties are familiar with Nevada law

and chose that state in order to “settle the usury issue so that

Labrys could mitigate its risk.” Dkt. No. 21 at 4. However,


                                    5
         Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 6 of 12



neither party is domiciled or has its principal place of

business in Nevada, and the contract was neither signed nor

performed in that state. In addition, Plaintiff’s justification

for Nevada law, risk mitigation, seems to be a means of avoiding

usury law in the states with the closest relationship to the

parties. Plaintiff has not explained why the parties would be

unfamiliar with the laws of Massachusetts or New Jersey. The

Note’s choice of Nevada law is invalid because it has no

reasonable basis.

  B. Fundamental Public Policy

    Even if there was a reasonable basis for choosing Nevada

law, the choice would fail the second prong of the Restatement §

187(2) analysis. Courts decline to apply a choice of law

provision if it is (1) contrary to the fundamental public policy

of a state which (2) has a materially greater interest in the

determination of the particular issue and (3) is the state whose

law would apply absent a choice by the parties. Restatement

(Second) of Conflict of Laws § 187(2) (1971); Optos, Inc. v.

Topcon Med. Sys., Inc., 777 F. Supp. 2d 217, 229 (D. Mass.

2011).

  1. Applying Nevada law here is contrary to the fundamental

    public policy of New Jersey

      “New Jersey has a specific interest in protecting its

residents from out-of-state lenders who seek to lend money to


                                       6
      Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 7 of 12



New Jersey residents on terms which are usurious under New

Jersey law.” Dopp v. Yari, 927 F. Supp. 814, 818 (D.N.J. 1996)

(citing Oxford Consumer Discount Co. of No. Phila. v.

Stefanelli, 246 A.2d 460 (N.J. Super. Ct. App. Div. 1968)).

    Conversely, the interests of Massachusetts are less strong

where the Massachusetts party is a lender, rather than a debtor.

See Auctus Fund, 405 F. Supp. 3d at 230 (“Massachusetts does not

seem to have a strong public policy promoting or prohibiting [a

Massachusetts-based entity] from arranging these deals with

entities outside of the Commonwealth.”); see also Greenwood Tr.

Co. v. Massachusetts, 776 F. Supp. 21, 41-42 (D. Mass.

1991), rev’d on other grounds, 971 F.2d 818 (1st Cir. 1992)

(holding that Massachusetts usury law reflects a fundamental

public policy of protecting the state’s debtors).

  2. New Jersey has a materially greater interest than Nevada in

    the usury law applied here

    To determine which state has the greatest interest in the

determination of a particular issue, Massachusetts courts

balance the interests or policies of the states. See Hodas v.

Morin, 814 N.E.2d 320, 325-26 (Mass. 2004). Both New Jersey and

Massachusetts have a materially greater interest than Nevada in

the application of usury law in this case, because the parties

are headquartered in those states.




                                    7
       Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 8 of 12



    3. New Jersey law would apply absent a choice by the parties

      To assess which state’s law would apply absent the parties’

choice, Massachusetts courts have adopted a “functional”

approach, which turns on “the interests of the parties, the

States involved, and the interstate system as a whole.” Bushkin

Assocs. v. Raytheon Co., 473 N.E.2d 662, 668 (Mass. 1985). The

court may evaluate:

           (a) the place of contracting,
           (b) the place of negotiation of the contract,
           (c) the place of performance,
           (d) the location of the subject matter of the
           contract, and
           (e) the domicil, residence, nationality, place of
           incorporation1 and place of business of the parties.

Restatement (Second) of Conflict of Laws § 188(2) (1971); see

also Bushkin Assocs., 473 473 N.E.2d at 658. Courts also assess

the following:

           (a) the needs of the interstate and international
           systems,
           (b) the relevant policies of the forum,
           (c) the relevant policies of other interested states
           and the relative interests of those states in the
           determination of the particular issue,
           (d) the protection of justified expectations,
           (e) the basic policies underlying the particular field
           of law,

1
 The place of incorporation is generally less important than the
principle place of business. Auctus Fund, 405 F. Supp. 3d at 230
(“[N]othing in the contract or complaint indicates that Delaware
has an interest in the dispute.”); see also Restatement § 188
cmt. 2(e) (“[A] corporation's principal place of business is a
more important contact than the place of incorporation.”). Here,
both parties were incorporated in Delaware, but that state has
no interest in the Note. Therefore, the relevant choice is
between New Jersey and Massachusetts.


                                     8
        Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 9 of 12



            (f) certainty, predictability and uniformity of
            result, and
            (g) ease in the determination and application of the
            law to be applied.
Restatement (Second) of Conflict of Laws § 6(2); see, e.g.,

Optos, Inc., 777 F. Supp. 2d at 229 & n.7.

    The Plaintiff’s principal place of business is

Massachusetts and the Note was drafted and executed in

Massachusetts. The defendant is headquartered in New Jersey.

Both Massachusetts and New Jersey usury laws serve the policies

underlying usury protections, provide similar ease in

application, and serve the needs of the interstate system.

    However, New Jersey has a relatively stronger interest in

the application of its usury law here, because the debtor is a

New Jersey corporation. Compare Dopp v. Yari, 927 F. Supp. 814,

818 (D.N.J. 1996), with Auctus Fund, 405 F. Supp. 3d at 230.

Absent a valid choice by the parties, New Jersey law applies

here.

  II.    Enforceability of the Interest Rate

    The Defendant argues that the interest rate demanded by

Labrys constitutes an unenforceable penalty. Plaintiff responds

that the requested amount is reasonable and enforceable.

    Under New Jersey law, an interest rate need not be usurious

to constitute an unenforceable penalty. New Jersey courts use a

reasonableness standard to determine the enforceability of

default interest rates. MetLife Capital Fin. Corp. v. Washington


                                      9
     Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 10 of 12



Ave. Assocs., 732 A.2d 493, 501 (N.J. 1999). A default interest

rate “negotiated between sophisticated commercial entities is

presumptively reasonable,” and the party challenging the rate

bears the burden of proving its unreasonableness. Id. at 496,

502. To determine whether a default interest rate is

unreasonable, New Jersey courts consider “the difficulty in

assessing damages, intention of the parties, the actual damages

sustained, and the bargaining power of the parties,” as well as

“the potential costs of administering a defaulted loan,”

including the costs of “collection activity.” Id. at 495, 501-

503 (citations omitted). The enforceability of a default

interest rate is often determined after the presentation of

evidence on the above factors. See, e.g., id. at 490, 501

(holding default interest rate enforceable where lower court

held evidentiary hearing); Westmark Commercial Mortg. Fund IV v.

Teenform Assocs., L.P., 827 A.2d 1154, 1157 (N.J. Super. Ct.

App. Div. 2003) (holding court had no basis to conclude that the

default interest rate was unenforceable, given the “defendants’

total failure to present” evidence).

    “New Jersey cases have invalidated enhanced default rates

if their size suggests a punitive intent.” MetLife, 732 A.2d at

502 (upholding as reasonable 3% default rate increase to

12.55%); Stuchin v. Kasirer, 568 A.2d 907, 912 (N.J. Super. Ct.

App. Div. 1990) (remanding to determine reasonableness of 15%


                                   10
     Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 11 of 12



increase); Spiotta v. Wilson, 179 A.2d 49, 53 (N.J. Super. Ct.

App. Div. 1962) (invalidating 8.58% increase to 38.76% default

interest); Feller v. Architects Display Buildings, Inc., 148

A.2d 634, 639 (N.J. Super. Ct. App. Div. 1959) (invalidating

15.87% increase to 32.87% default interest). Cf. Mony Life Ins.

Co. v. Paramus Parkway Bldg., Ltd., 834 A.2d 475, 483 (N.J.

Super. Ct. App. Div. 2003) (holding 6% increase reasonable given

$5 million principal and defendant’s history of default).

     Here, the Note initially provides for a 10% interest rate,

which increases to 24% for any portion of the principal that is

not paid when due. The Note also provides that, in the event of

a default, the borrower is immediately liable for the unpaid

principal and interest multiplied by 150%, with a principal

increase of $15,000 when the loan reaches maturity.2 The parties’

briefs did not discuss the validity of the latter provisions,

but the Court considers the Note as written.




2 It is unclear whether the $200,000 “original issue discount”
and the $15,000 charged in the event of default also constitute
interest. Compare Spiotta, 179 A.2d at 52 (holding that $13,000
loan “bonus” was interest, because it “did not represent a
charge for some service provided by plaintiff, or finance
charges,” but was “a sum extracted from the company for the use
of plaintiff’s money”), with Nw. Bank Minn. v. Blair Rd.
Assocs., L.P., 252 F. Supp. 2d 86, 96 (D.N.J. 2003) (holding
that prepayment charge was not interest “because it is not
compensation for the use of money but a charge for the option or
privilege of prepayment”). The Court need not resolve this issue
here, because the Note’s other default provisions likely
constitute an unenforceable penalty.


                                   11
     Case 1:19-cv-12477-PBS Document 26 Filed 04/27/20 Page 12 of 12



    The Note’s call for a default interest rate 14% higher than

the regular rate, with the amount owed multiplied by 150%, is

likely unreasonable and therefore unenforceable. Sophisticated

parties executed the contract and therefore, the default

interest rate is presumptively reasonable. Nevertheless, rate

increases between 8% and 15% have been held unreasonable, and in

those cases the loan agreements did not call for multiplying the

total amount due by an additional 150%. See Spiotta, 179 A.2d at

53; Feller, 148 A.2d at 639. Therefore, the default interest

rate sought here is likely unenforceable as a matter of law.

However, given that the parties have not yet presented evidence

on the relevant factors under New Jersey law, the Court defers

determination on that point.

                                 ORDER

    For the foregoing reasons, the Court DENIES without

prejudice Plaintiff’s motion for judgment on the pleadings

(Docket No. 14). If the parties are unable to agree on a

settlement interest rate, they shall, within 14 days of entry of

this Order, submit briefing regarding the amount and

enforceability of the effective interest rate under New Jersey

law in light of the Note’s provisions as outlined above.

SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge


                                   12
